 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      2:21-MC-00069-MCE-JDP
12                 Plaintiff,
                                                    STIPULATION AND ORDER EXTENDING TIME
13          v.                                      FOR FILING A COMPLAINT FOR FORFEITURE
                                                    AND/OR TO OBTAIN AN INDICTMENT
14   CHARTER ARMS SHELTON, CT                       ALLEGING FORFEITURE
     (CHARTER 2000) PINK LADY OFF DUTY
15   REVOLVER, CAL:38, SN:16-30988,
16   WALTHER P22 CA PISTOL, CAL:22, SN:
     WA272924,
17
     PISTOL, UNKNOWN MANUFACTURER,
18   UNKNOWN TYPE, CAL: UNKNOWN,
     SN: NONE, AND
19
     F.N. (FN HERSTAL) FIVE-SEVEN
20   PISTOL, CAL: 57, SN:386313842,
21                 Defendants.
22

23          It is hereby stipulated by and between the United States of America and potential claimant Elton

24 Ward (“claimants”), by and through their respective counsel, as follows:

25          1.     On or about December 6, 2020, claimant filed a claim in the administrative forfeiture

26 proceeding with the Bureau of Alcohol, Tobacco, Firearms and Explosives with respect to the above-

27 referenced firearms (hereafter “defendant firearms”), which were seized on or about October 6, 2020.

28          2.     The Bureau of Alcohol, Tobacco, Firearms and Explosives has sent the written notice of
                                                      1
29                                                                            Stipulation and Order to Extend Time

30
 1 intent to forfeit required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has

 2 expired for any person to file a claim to the defendant firearms under 18 U.S.C. § 983(a)(2)(A)-(E), and

 3 no person other than claimant has filed a claim to the defendant firearms as required by law in the

 4 administrative forfeiture proceeding.

 5          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 6 forfeiture against the defendant firearms and/or to obtain an indictment alleging that the defendant

 7 firearms are subject to forfeiture within ninety days after a claim has been filed in the administrative

 8 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the
 9 parties. That deadline was March 5, 2021.

10          4.      By Stipulation and Order filed March 12, 2021, the parties stipulated to extend to April 5,

11 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant firearms and/or to obtain an indictment alleging that the defendant firearms are subject to

13 forfeiture.

14          5.      By Stipulation and Order filed April 12, 2021, the parties stipulated to extend to May 3,

15 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant firearms and/or to obtain an indictment alleging that the defendant firearms are subject to

17 forfeiture.

18          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

19 to June 2, 2021, the time in which the United States is required to file a civil complaint for forfeiture

20 against the defendant firearms and/or to obtain an indictment alleging that the defendant firearms are

21 subject to forfeiture.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
 1          7.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant firearms and/or to obtain an indictment

 3 alleging that the defendant firearms are subject to forfeiture shall be extended to June 2, 2021.

 4 Dated: 4/29/2021                                      PHILLIP A. TALBERT
                                                         Acting United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 4/29/2021                                      /s/ Daniel L. Olsen
                                                         DANIEL L. OLSEN
 9                                                       Attorney for potential claimant
                                                         Elton Ward
10
                                                         (Signature authorized by phone)
11

12          IT IS SO ORDERED.

13 Dated: May 12, 2021

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
29                                                                             Stipulation and Order to Extend Time

30
